     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.510 Page 1 of 16


 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     WI-LAN INC.; WI-LAN USA, INC.; and                 Case No.: 18-cv-01577-H-BGS
12
     WI-LAN LABS, INC.,
13                                    Plaintiffs,       SCHEDULING ORDER
14   v.
15   LG ELECTRONICS, INC.; LG
16   ELECTRONICS U.S.A., INC; and LG
     ELECTRONICS MOBILECOMM
17   U.S.A., INC.,
18                                   Defendant.
19
20         On July 11, 2018, Plaintiffs Wi-Lan Inc., Wi-Lan USA, Inc., and Wi-Lan Labs, Inc.
21   filed a complaint for patent infringement against Defendants LG Electronics, Inc., LG
22   Electronics U.S.A., Inc., and LG Electronics Mobilecomm U.S.A., Inc., alleging
23   infringement of U.S. Patent Nos. 8,787,924, 8,867,351, 9,226,320, and 9,497,743. (Doc.
24   No. 1.) On October 10, 2018, Defendants filed an answer to Plaintiffs’ complaint and
25   counterclaims. (Doc. No. 17.)
26         On October 26, 2018, the Court issued a tentative scheduling order. (Doc. No. 28.)
27   On November 5, 2018, the parties filed a joint discovery plan pursuant to Federal Rule of
28   Civil Procedure 26(f) and Patent Local Rule 2.1(b). (Doc. No. 33.)

                                                    1
                                                                               18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.511 Page 2 of 16


 1          On November 13, 2018, the Court held a telephonic case management conference.
 2   Victor Felix and Eric Enger appeared for Plaintiffs. James Lukas and Joseph Levanthal
 3   appeared for Defendants. Accordingly, the Court issues the following scheduling order: 1
 4          1.      Prior to the filing of any discovery-related motion, the parties must meet and
 5   confer regarding the discovery dispute, and then provide the district judge with a summary
 6   of the discovery dispute through a joint phone call or through a one-page joint filing.
 7          2.      Disclosure of Asserted Claims and Infringement Contentions. On or
 8   before December 7, 2018, Plaintiffs must serve on Defendants a “Disclosure of Asserted
 9   Claims and Infringement Contentions.”                   The Disclosure of Asserted Claims and
10   Infringement Contentions must contain the following information:
11                  a.     Each claim of each patent in the suit that is allegedly infringed by
12   Defendants;
13                  b.     Separately for each asserted claim, each of Defendants’ accused
14   apparatus, product, device, process, method, act, or other instrumentality (“Accused
15   Instrumentality”) of which the party is aware. This identification must be as specific as
16   possible. Each product, device and apparatus must be identified by name or model number,
17   if known. Each method or process must be identified by name, if known, or by any product,
18   device, or apparatus which, when used, allegedly results in the practice of the claimed
19   method or process;
20                  c.     A chart identifying specifically where each element of each asserted
21   claim is found within each Accused Instrumentality, including for each element that such
22   party contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s), act(s), or
23   material(s) in the Accused Instrumentality that performs the claimed function;
24                  d.     For each claim which is alleged to have been indirectly infringed, an
25   identification of any direct infringement and a description of the acts of the alleged indirect
26
27   1
             The parties should specifically note that the Court’s scheduling order sets forth disclosure
28   requirements for damages contentions that are based on the requirements set forth in the Northern District
     of California Patent Local Rules 3-1(h), 3-2(f)–(j), 3-4(c)–(e), 3-8, and 3-9.

                                                         2
                                                                                             18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.512 Page 3 of 16


 1   infringer that contribute to or are inducing that direct infringement. Insofar as alleged
 2   direct infringement is based on joint acts of multiple parties, the role of each such party in
 3   the direct infringement must be described;
 4                 e.    Whether each element of each asserted claim is claimed to be literally
 5   present and/or present under the doctrine of equivalents in the Accused Instrumentality;
 6                 f.    For any patent that claims priority to an earlier application, the priority
 7   date to which each asserted claim allegedly is entitled;
 8                 g.    If a party claiming patent infringement asserts or wishes to preserve the
 9   right to rely, for any purpose, on the assertion that its own apparatus, product, device,
10   process, method, act, or other instrumentality practices the claimed invention, the party
11   must identify, separately for each asserted claim, each such apparatus, product, device,
12   process, method, act, or other instrumentality that incorporates or reflects that particular
13   claim;
14                 h.    If a party claiming patent infringement alleges willful infringement, the
15   basis for such allegation; and
16                 i.    Identify the timing of the point of first infringement, the start of claimed
17   damages, and the end of claimed damages.
18            3.   Document Production Accompanying Disclosure. With the Disclosure of
19   Asserted Claims and Infringement Contentions, the party claiming patent infringement
20   must produce to Defendants or make available for inspection and copying, the following
21   documents in the possession, custody or control of that party:
22                 a.    Documents (for example, contracts, purchase orders, invoices,
23   advertisements, marketing materials, offer letters, beta site testing agreements, and third
24   party or joint development agreements) sufficient to evidence each discussion with,
25   disclosure to, or other manner of providing to a third party, or sale of or offer to sell, the
26   claimed invention prior to the date of application for the patent in suit. A party’s production
27   of a document as required within these rules does not constitute an admission that such
28   document evidences or is prior art under 35 U.S.C. § 102;

                                                    3
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.513 Page 4 of 16


 1                  b.   All documents evidencing the conception, reduction to practice, design,
 2   and development of each claimed invention, that were created on or before the date of
 3   application for the patent in suit or the priority date identified pursuant to Patent Local Rule
 4   3.1(f), whichever is earlier;
 5                  c.   A copy of the file history for each patent in suit and each application to
 6   which a claim for priority is made under Patent Local Rule 3.1(f);
 7                  d.   Documents sufficient to evidence ownership of the patent rights by the
 8   party asserting patent infringement;
 9                  e.   If a party identifies instrumentalities pursuant to Patent Local Rule
10   3.1(g), documents sufficient to show the operation of any aspects or elements of such
11   instrumentalities the patent claimant relies upon as embodying any asserted claims;
12                  f.   All agreements, including licenses, transferring an interest in any
13   patent-in-suit;
14                  g.   All agreements that the party asserting infringement contends are
15   comparable to a license that would result from a hypothetical reasonable royalty
16   negotiation;
17                  h.   All agreements that otherwise may be used to support the party
18   asserting infringement’s damages case;
19                  i.   If a party identifies instrumentalities pursuant to Patent Local Rule
20   3.1(g), documents sufficient to show marking of such embodying accused instrumentalities
21   and if it wants to preserve the right to recover lost profits based on such products, sales,
22   revenues, costs and profits of such embodying accused instrumentalities; and
23                  j. All documents comprising or reflecting a F/RAND commitment or
24   agreement with respect to the asserted patent(s). The producing party must separately
25   identify by production number which documents correspond to each category. If the
26   documents identified above are not in the possession, custody or control of the party
27   charged with production, that party must use its best efforts to obtain all responsive
28   documents and make a timely disclosure.

                                                    4
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.514 Page 5 of 16


 1         4.       Any motion to join other parties, to amend the pleadings, or to file additional
 2   pleadings must be filed on or before January 18, 2019.
 3         5.       Invalidity Contentions. On or before January 25, 2019, Defendants must
 4   serve on all parties their “Invalidity Contentions,” which must contain the following
 5   information:
 6                  a.      The identity of each item of prior art that allegedly anticipates each
 7   asserted claim or renders it obvious.         This includes information about any alleged
 8   knowledge or use of the invention in this country prior to the date of invention of the patent.
 9   Each prior art patent must be identified by its number, country of origin, and date of issue.
10   Each prior art publication must be identified by its title, date of publication, and where
11   feasible, author and publisher. Prior art under 35 U.S.C. § 102(b) must be identified by
12   specifying the item offered for sale or publicly used or known, the date the offer or use
13   took place or the information became known, and the identity of the person or entity that
14   made the use or that made and received the offer, or the person or entity that made the
15   information known or to whom it was made known. Prior art under 35 U.S.C. § 102(f)
16   must be identified by providing the name of the person(s) from whom and the
17   circumstances under which the invention or any part of it was derived. Prior art under 35
18   U.S.C. § 102(g) must be identified by providing the identities of the person(s) or entities
19   involved in and the circumstances surrounding the making of the invention before the
20   patent applicant(s);
21                  b.      Whether each item of prior art anticipates each asserted claim or renders
22   it obvious. If obviousness is alleged, an explanation of why the prior art renders the
23   asserted claim obvious, including an identification of any combinations of prior art
24   showing obviousness;
25                  c.      A chart identifying where specifically in each alleged item of prior art
26   each element of each asserted claim is found, including for each element that such party
27   contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s), act(s), or
28   material(s) in each item of prior art that performs the claimed function;

                                                      5
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.515 Page 6 of 16


 1                  d.   Any grounds of invalidity based on indefiniteness under 35 U.S.C. §
 2   112(2) of any of the asserted claims; and
 3                  e.   Any grounds of invalidity based on lack of written description, lack of
 4   enabling disclosure, or failure to describe the best mode under 35 U.S.C. § 112(1).
 5            6.    Document Production Accompanying Invalidity Contentions. With the
 6   Invalidity Contentions, the party opposing a claim of patent infringement must produce or
 7   make available for inspection and copying:
 8                  a.   Source code, specifications, schematics, flow charts, artwork, formulas,
 9   or other documentation sufficient to show the operation of any aspects or elements of any
10   Accused Instrumentality identified by the patent claimant in its Patent Local Rule 3.1(c)
11   chart;
12                  b.   A copy of each item of prior art identified pursuant to Patent Local Rule
13   3.3(a) that does not appear in the file history of the patent(s) at issue. To the extent any
14   such item is not in English, the party opposing infringement must produce an English
15   translation of the portion(s) relied upon;
16                  c.   All agreements that the party opposing infringement contends are
17   comparable to a license that would result from a hypothetical reasonable royalty
18   negotiation;
19                  d.   Documents sufficient to show the sales, revenue, cost, and profits for
20   accused instrumentalities identified pursuant to Patent Local Rule 3.1(b) for any period of
21   alleged infringement; and
22                  e.   All agreements that may be used to support the party denying
23   infringement’s damages case.
24            7.    Exchange of Preliminary Claim Construction and Extrinsic Evidence.
25                  a.   On or before February 8, 2019, the parties will simultaneously
26   exchange a preliminary proposed construction of each claim term, phrase, or clause that
27   the parties have identified for claim construction purposes. Each Preliminary Claim
28   Construction will also, for each element that any party contends is governed by 35 U.S.C.

                                                   6
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.516 Page 7 of 16


 1   § 112(6), identify the structure(s), act(s), or material(s) described in the specification
 2   corresponding to that element.
 3                b.     Simultaneously with exchange of the Preliminary Claim Constructions,
 4   the parties must also provide a preliminary identification of extrinsic evidence, including,
 5   without limitation, dictionary definitions, citations to learned treatises and prior art, and
 6   testimony of percipient and expert witnesses they contend support their respective claim
 7   constructions. The parties must identify each such item of extrinsic evidence by production
 8   number or produce a copy of any such item not previously produced. With respect to any
 9   such witness, percipient or expert, the parties must also provide a brief description of the
10   substance of that witness’s proposed testimony.
11                c.     On or before February 22, 2019, the parties will simultaneously
12   exchange “Responsive Claim Constructions” identifying whether the responding party
13   agrees with the other party’s proposed construction, or identifying an alternate construction
14   in the responding party’s preliminary construction, or setting forth the responding party’s
15   alternate construction.
16                d.     Simultaneous with exchange of the Responsive Claim Constructions
17   pursuant to Patent Local Rule 4.1(c), the parties must also provide a preliminary
18   identification of extrinsic evidence, including without limitation, dictionary definitions,
19   citations to learned treatises and prior art, and testimony of percipient and expert witnesses
20   they contend support any responsive claim constructions. The parties must identify each
21   such item of extrinsic evidence by production number or produce a copy of any such item
22   not previously produced. With respect to any such witness, percipient or expert, the parties
23   must also provide a brief description of the substance of that witness’s proposed testimony.
24                e.     The parties must thereafter meet and confer for the purposes of
25   narrowing the issues and finalizing preparation of a Joint Claim Construction Chart,
26   Worksheet and Hearing Statement.
27
28

                                                   7
                                                                                   18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.517 Page 8 of 16


 1         8.     Joint Claim Construction Chart, Worksheet, and Hearing Statement. On
 2   or before March 8, 2019, the parties must complete and file a Joint Claim Construction
 3   Chart, Joint Claim Construction Worksheet, and Joint Hearing Statement.
 4                a.     The Joint Hearing Statement must include an identification of the terms
 5   whose construction will be most significant to the resolution of the case up to a maximum
 6   of ten (10) terms. The parties must also identify any term among the ten (10) whose
 7   construction will be case or claim dispositive. If the parties cannot agree on the ten (10)
 8   most significant terms, the parties must identify ones which they do agree are most
 9   significant and then they may evenly divide the remainder with each party identifying what
10   it believes are the remaining most significant terms. However, the total terms identified by
11   all parties as most significant cannot exceed ten (10). For example, in a case involving two
12   (2) parties if the parties agree upon the identification of five (5) terms as most significant,
13   each may only identify two (2) additional terms as most significant; if the parties agree
14   upon eight (8) such terms, each party may only identify only one (1) additional term as
15   most significant.
16                b.     The Joint Claim Construction Chart must have a column listing
17   complete language of disputed claims with the disputed terms in bold type and separate
18   columns for each party’s proposed construction of each disputed term. Each party’s
19   proposed construction of each disputed claim term, phrase, or clause, must identify all
20   references from the specification or prosecution history that support that construction, and
21   identify any extrinsic evidence known to the party on which it intends to rely either to
22   support its proposed construction of the claim or to oppose any party’s proposed
23   construction of the claim, including, but not limited to, as permitted by law, dictionary
24   definitions, citations to learned treatises and prior art, and testimony of percipient and
25   expert witnesses. For every claim with a disputed term, each party must identify with
26   specificity the impact of the proposed constructions on the merits of the case.
27                c.     The parties’ Joint Claim Construction Worksheet must be in the format
28   set forth in Appendix A of the Patent Local Rules and include any proposed constructions

                                                    8
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.518 Page 9 of 16


 1   to which the parties agree, as well as those in dispute. The parties must jointly submit the
 2   Joint Claim Construction Worksheet to Judge Huff’s e-file inbox in both Word and
 3   WordPerfect format or in such other format as the Court may direct.
 4                  d.     The Joint Hearing Statement must include:
 5                         1.      The anticipated length of time necessary for the Claim
 6   Construction Hearing;
 7                         2.      Whether any party proposes to call one or more witnesses,
 8   including experts, at the Claim Construction Hearing, the identity of each such witness,
 9   and for each expert, a summary of each opinion to be offered in sufficient detail to permit
10   a meaningful deposition of that expert; and
11                         3.      The order of presentation at the Claim Construction Hearing.
12                  e.     At the Court’s discretion, within seven (7) days of the submission of
13   the Joint Claim Construction Chart, Joint Claim Construction Worksheet and Joint Hearing
14   Statement, the Court will hold a status conference with the parties, in person or by
15   telephone, to discuss scheduling, witnesses and any other matters regarding the Claim
16   Construction Hearing.
17          9.      Amended and Final Infringement Contentions.2
18                  a.     As a matter of right, a party asserting infringement may serve Amended
19   Infringement Contentions no later than the filing of the parties’ Joint Claim Construction
20   Chart, March 8, 2019. Thereafter, absent undue prejudice to the opposing party, a party
21   asserting infringement may only amend its infringement contentions:
22                         1.      If, not later than thirty (30) days after service of the Court’s
23   Claim Construction Ruling, the party asserting infringement believes in good faith that
24   amendment is necessitated by a claim construction that differs from that proposed by such
25   party; or
26
27
     2
28           This rule does not relieve any party from its obligations under Federal Rule of Civil Procedure 26
     to timely supplement disclosures and discovery responses.

                                                         9
                                                                                             18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.519 Page 10 of 16


 1                         2.    upon a timely motion showing good cause.
 2                  b.     As a matter of right, a party opposing a claim of patent infringement
 3   may serve “Amended Invalidity Contentions” no later than the Completion of Claim
 4   Construction Discovery, April 5, 2019. Thereafter, absent undue prejudice to the opposing
 5   party, a party opposing infringement may only amend its invalidity contentions:
 6            1.    if a party claiming patent infringement has served Amended Infringement
 7   Contentions, and the party opposing a claim of patent infringement believes in good faith
 8   that the Amended Infringement Contentions so require;
 9                         2.    if, not later than fifty (50) days after service of the Court’s Claim
10   Construction Ruling, the party opposing infringement believes in good faith that
11   amendment is necessitated by a claim construction that differs from that proposed by such
12   party; or
13                         3.    upon a timely motion showing good cause.
14            10.   Completion of Claim Construction Discovery. On April 5, 2019, the parties
15   must complete all discovery, including depositions of any percipient or expert witnesses,
16   that they intend to use in the Claim Construction Hearing. Federal Rule of Civil Procedure
17   30 applies to depositions taken pursuant to Patent Local Rule 4.3 except as to experts. An
18   expert witness identified in a party’s Joint Hearing Statement pursuant to Patent Local Rule
19   4.2(d) may be deposed on claim construction issues. The identification of an expert witness
20   in the Joint Hearing Statement may be deemed good cause for a further deposition on all
21   substantive issues.
22            11.   Damages Contentions. On April 12, 2019, each party asserting infringement
23   shall:
24                  a.     Identify each of the category(-ies) of damages it is seeking for the
25   asserted infringement, as well as its theories of recovery, factual support for those theories,
26   and computations of damages within each category, including:
27                         1.    lost profits;
28                         2.    price erosion;

                                                    10
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.520 Page 11 of 16


 1                       3.     convoyed or collateral sales;
 2                       4.     reasonable royalty; and
 3                       5.     any other form of damages.
 4                 b.    To the extent a party contends it is unable to provide a fulsome response
 5   to the disclosures required by this rule, it shall identify the information it requires.
 6         12.     Responsive Damages Contentions. On April 26, 2019, each party denying
 7   infringement shall identify specifically how and why it disagrees with those contentions.
 8   This should include the party’s affirmative position on each issue. To the extent a party
 9   contends it is unable to provide a fulsome response to the disclosures required by this rule,
10   it shall identify the information it requires.
11         13.     Claim Construction Briefs.
12                 a.    On April 19, 2019, the parties will simultaneously file and serve
13   opening briefs and any evidence supporting their claim constructions.
14                 b.    On May 3, 2019, the parties will simultaneously file and serve briefs
15   responsive to the opposing party’s opening brief and any evidence directly rebutting the
16   supporting evidence contained in the opposing party’s opening brief.
17                 c.    Absent leave of Court, the provisions of Civil Local Rule 7.1.h for
18   length of briefs for supporting and reply memoranda will apply to the length of opening
19   and responsive claim construction briefs. Thus, the parties’ opening claim construction
20   briefs must not exceed 25 pages in length, per side, and the parties’ responsive claim
21   construction briefs must not exceed 10 pages in length, per side. In addition, the parties’
22   claim construction briefing is limited to a total of ten (10) disputed claim terms, absent
23   further order of the Court upon a showing of good cause.
24         14.     Claim Construction Hearing. On Friday, May 24, 2019, at 10:00 a.m., the
25   Honorable Marilyn L. Huff will conduct a Claim Construction Hearing in San Diego,
26   California.
27         15.     Advice of Counsel. Not later than thirty (30) days after the filing of the Claim
28   Construction Order, each party relying upon advice of counsel as part of a patent related

                                                      11
                                                                                     18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.521 Page 12 of 16


 1   claim or defense for any reason must:
 2                a.    Produce or make available for inspection and copying the opinion(s)
 3   and any other documentation relating to the opinion(s) as to which that party agrees the
 4   attorney-client or work product protection has been waived;
 5                b.    Provide a written summary of any oral advice and produce or make
 6   available for inspection and copying that summary and documents related thereto for which
 7   the attorney-client and work product protection have been waived; and
 8                c.    Serve a privilege log identifying any other documents, except those
 9   authored by counsel acting solely as trial counsel, relating to the subject matter of the
10   opinion(s) which the party is withholding on the grounds of attorney-client privilege or
11   work product protection.
12         A party who does not comply with the requirements of Patent Local Rule 3.7 will
13   not be permitted to rely on advice of counsel for any purpose, absent a stipulation of all
14   parties or by order of the court, which will be entered only upon showing of good cause.
15         16.    The initial date for the substantial completion of document discovery
16   including electronically stored information (“ESI”) is June 14, 2019. See Patent L.R.
17   2.1(a)(1).
18         17.    All fact discovery must be completed on or before September 6, 2019.
19   “Completed” means that all discovery under Rules 30 through 36 of the Federal Rules of
20   Civil Procedure must be initiated a sufficient period of time in advance of the cut-off date
21   so that it can be completed by the cut-off date, taking into account the times for services,
22   notice, and response as set forth in the Federal Rules of Civil Procedure.
23         18.    On or before June 28, 2019, all parties must exchange with all other parties a
24   list of all expert witnesses expected to be called at trial. The list must include the name,
25   address, and telephone number of the expert and a brief statement identifying the subject
26   areas as to which the expert is expected to testify. The list must also include the normal
27   rates the expert charges for deposition and trial testimony. The list must include non-
28   retained testifying experts. On or before July 12, 2019, any party may supplement its

                                                  12
                                                                                  18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.522 Page 13 of 16


 1   designation in response to any other party’s designation so long as that party has not
 2   previously retained an expert to testify on that subject.
 3         19.    Each expert witness designated by a party must prepare a written report to be
 4   provided to all other parties no later than July 26, 2019, containing the information
 5   required by Federal Rule of Civil Procedure 26(a)(2)(A) and (B). Except as provided in
 6   paragraph 16 below, any party that fails to make these disclosures must not, absent
 7   substantial justification, be permitted to use evidence or testimony not disclosed at any
 8   hearing or at the time of trial. In addition, the Court may impose sanctions as permitted by
 9   Federal Rule of Civil Procedure 37.
10         20.    Any party, through any expert designated, must, in accordance with Federal
11   Rule of Civil Procedure 26(a)(2)(D) and 26(e)(2), supplement any of its expert reports
12   regarding evidence intended solely to contradict or rebut evidence on the same subject
13   matter identified in an expert report submitted by another party. Any such rebuttal reports
14   are due on or before August 9, 2019.
15         21.    All expert discovery must be completed on or before September 6, 2019.
16   “Completed” means that all discovery under Rules 30 through 36 of the Federal Rules of
17   Civil Procedure must be initiated a sufficient period of time in advance of the cut-off date
18   so that it can be completed by the cut-off date, taking into account the times for services,
19   notice, and response as set forth in the Federal Rules of Civil Procedure.
20         22.    All motions, including motions addressing Daubert issues, but excluding
21   earlier motions to amend or join parties and later motions in limine, must be filed on or
22   before September 20, 2019. Any oppositions must be filed on or before October 4, 2019.
23   Any replies must be filed on or before October 11, 2019. The Court schedules a motion
24   hearing for Friday, October 25, 2019, at 10:00 a.m. The Court reserves the right to vacate
25   the hearing and submit the motions on the filings pursuant to Civil Local Rule 7.1(d)(1).
26   The Court reminds the parties that they do not need to wait until the last minute to file their
27   motions. For any motion filed more than two weeks before the motion-filing cut-off date,
28   the moving party must contact chambers to schedule a hearing.

                                                   13
                                                                                    18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.523 Page 14 of 16


 1         All briefing in this action must comply with Civil Local Rule 7.1(h). Briefs or
 2   memoranda in support of or in opposition to all motions noticed for the same motion day
 3   must not exceed a total of twenty-five (25) pages in length, per party, for all such motions
 4   without leave of the judge who will hear the motion. No reply memorandum will exceed
 5   ten (10) pages without leave of the judge.
 6         23.    The parties must conduct a settlement conference in accordance with Patent
 7   Local Rule 2.1(c). The parties must contact the magistrate judge assigned to this case to
 8   arrange a date for the settlement conference.
 9         24.    The parties must file and submit to the Court’s e-file inbox a juror
10   questionnaire, including a question regarding time-screening for trial, on or before
11   November 8, 2019.
12         25.    Counsel must file their Memoranda of Contentions of Fact and Law in
13   compliance with Civil Local Rule 16.1(f)(2) on or before November 29, 2019.
14         26.    Counsel must comply with the pretrial disclosure requirements of Federal
15   Rule of Civil Procedure 26(a)(3) on or before November 29, 2019. Failure to comply with
16   these disclosure requirements could result in evidence preclusion or other sanctions under
17   Federal Rule of Civil Procedure 37.
18         27.    Counsel must meet together and take the action required by Civil Local Rule
19   16.1(f)(4) on or before December 6, 2019. At this meeting, counsel must discuss and
20   attempt to enter into stipulations and agreements resulting in simplification of the triable
21   issues. Counsel must exchange copies and/or display all exhibits other than those to be
22   used for impeachment. The exhibits must be prepared in accordance with Civil Local Rule
23   16.1(f)(4)(c). Counsel will note any objections they have to any other party’s Pretrial
24   Disclosures under Federal Rule of Civil Procedure 26(a)(3). Counsel will cooperate in the
25   preparation of the proposed pretrial conference order.
26         28.    Counsel for Plaintiffs will be responsible for preparing the proposed pretrial
27   order in accordance with Civil Local Rule 16.1(f)(6)(a). On or before December 13, 2019,
28   Plaintiffs’ counsel must provide opposing counsel with the proposed pretrial order for

                                                  14
                                                                                 18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.524 Page 15 of 16


 1   review and approval. Opposing counsel must communicate promptly with Plaintiffs’
 2   attorney concerning any objections to form or content of the pretrial order, and both parties
 3   must attempt promptly to resolve their differences, if any, concerning the order.
 4          29.    The Proposed Final Pretrial Conference Order, including objections to any
 5   other party’s Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures, must be served
 6   and e-mailed to the District Judge’s e-file inbox on or before December 20, 2019, in
 7   accordance with Civil Local Rule 16.1(f)(6).
 8          30.    The final pretrial conference and hearing on motions in limine will be held
 9   before the Honorable Marilyn L. Huff on Friday, January 17, 2020, at 10:00 a.m. All
10   motions in limine must be filed on or before November 29, 2019. Any oppositions to
11   motions in limine must be filed on or before December 13, 2019. Any replies must be
12   filed on or before December 20, 2019. Absent further order of the Court, each side may
13   file no more than five motions in limine.
14          31.    If a party wishes to use deposition testimony in lieu of a live witness, if
15   authorized under the rules, the party must submit the designations to opposing counsel by
16   November 29, 2019. The parties must exchange counter-designations by December 13,
17   2019. If deposition testimony is used at trial in lieu of a live witness, the Court will
18   determine the allocation of time against each party, but the time is assessed against the time
19   limits authorized for trial.
20          32.    The parties must submit proposed verdict forms by January 27, 2020.
21          33.    The parties must submit proposed questions for the jury on or before January
22   27, 2020. The jury will consist of eight (8) jurors. Each party will have three challenges.
23   The Court uses the Arizona blind strike method.
24          34.    The Court orders the parties to file proposed jury instructions on or before
25   January 27, 2020. Copies of the jury instructions are to be filed with the Court’s Case
26   Management/Electronic Case Filing (“CM/ECF”) system. Additionally, the Court orders
27   the parties to send to chambers via the Court’s e-file e-mail address a clean copy of the
28   requested jury instructions with “Court’s Instruction No. _____” behind each annotated

                                                   15
                                                                                   18-cv-01577-H-BGS
     Case 3:18-cv-01577-H-AGS Document 36 Filed 11/13/18 PageID.525 Page 16 of 16


 1   instruction. The clean instructions must be sent to chambers by January 27, 2020. The
 2   clean instructions must be on pleading paper in Times New Roman, 14-point font, must be
 3   double-spaced, and must not have any header, footer, or page numbers. Further, the clean
 4   instructions must be fully completed and in a format that could be read to the jury if adopted
 5   by the Court. The parties must remove any brackets, fill in blanks, and make the necessary
 6   selections where applicable to any model instructions.
 7         35.    The Court schedules a status conference for Monday, January 27, 2020, at
 8   10:30 a.m. Lead trial counsel must appear in person absent further order of the Court.
 9         36.    The Court orders the parties to provide separate exhibit lists to the Courtroom
10   Deputy at the status conference on January 27, 2020. The exhibits must be premarked
11   with Plaintiffs using numbers and Defendants using letters in accordance with the Civil
12   Local Rules. Exhibit stickers are available in the Clerk’s office. If a party wishes to use
13   electronic or demonstrative equipment during trial, the Court directs the party to contact
14   the Courtroom Deputy to schedule an appropriate time to setup the equipment before the
15   trial begins and submit a proposed order by January 24, 2020, to allow the equipment to
16   proceed through security.
17         37.    The Court schedules trial for Tuesday, January 28, 2020, at 9:00 a.m.
18         38.    The Court will not modify the dates and times set forth in this order except
19   for good cause shown.
20         IT IS SO ORDERED.
21   DATED: November 13, 2018
22
                                                    MARILYN L. HUFF, District Judge
23                                                  UNITED STATES DISTRICT COURT
24
25
26
27
28

                                                   16
                                                                                   18-cv-01577-H-BGS
